IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


OLGA BLACKLEDGE,                         : No. 19 WM 2021
                                         :
                   Respondent            :
                                         :
                                         :
             v.                          :
                                         :
                                         :
CHARLES BLACKLEDGE,                      :
                                         :
                   Petitioner            :



                                 ORDER



PER CURIAM

     AND NOW, this 31st day of March, 2021, Petitioner’s Emergency Motion is

DENIED.